      CASE 0:18-cr-00194-ADM-DTS Document 27 Filed 10/29/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,                  Criminal No. 18-cr-194 (ADM/DTS)

              v.
                                                  DEFENDANT’S MOTION FOR
Kenneth Davon Lewis,                              DAUBERT HEARING

                      Defendant.

       Defendant Kenneth Davon Lewis, through counsel, respectfully moves the Court

for a hearing pursuant to Daubert v. Merrill Dow Pharmaceuticals, 509 U.S. 579, 592

(1993), for the Court to determine whether the government has met its burden of

establishing that its use of the STRMix probabilistic genotyping software in this case rests

on a foundation that “is scientifically valid.” Id.

       STRMix software is a novel approach to de-convoluting (separating out for

analysis) complex DNA mixtures. Some courts have admitted STRMix evidence after a

Frye or Daubert hearing. At least two, however, in New York and Texas, have excluded

testimony based on STRMix software DNA analysis and questioned its scientific validity

as applied in those cases. See, e.g., Decision and Order, State v. Hillary, New York

County Court No. 2015-15 (Aug. 26, 2016). For this reason, and because STRmix is a

novel technology, a Daubert hearing is appropriate here.




                                              1
       CASE 0:18-cr-00194-ADM-DTS Document 27 Filed 10/29/18 Page 2 of 2




Dated: October 29, 2018             s/ Kevin C. Riach
                                    Kevin C. Riach
                                    Attorney License No. 389277
                                    Fredrikson & Byron, P.A.
                                    200 South Sixth Street, Suite 4000
                                    Minneapolis, MN 55402
                                    Phone: 612-492-7435

                                    ATTORNEYS FOR DEFENDANT
                                    KENNETH DAVON LEWIS
64795242.1




                                       2
